
	
		III
		112th CONGRESS
		2d Session
		S. RES. 506
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2012
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize legal representation in
		  Bilbrey v. Tyler.
	
	
		Whereas, in the case of Bilbrey v. Tyler,
			 No. 18C04–1111–SC–2209, pending in Delaware Circuit Court No. 4, Small Claims
			 Division, in Muncie, Indiana, the plaintiff has sought testimony from former
			 Senator Evan Bayh and an unnamed employee of his former Senate office;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the
			 Senate may direct its counsel to represent former Members and former employees
			 of the Senate with respect to any subpoena, order, or request for testimony
			 relating to their official responsibilities;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate may, by the judicial or
			 administrative process, be taken from such control or possession but by
			 permission of the Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate may promote the administration of justice,
			 the Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Senate Legal Counsel is
			 authorized to represent Senator Bayh and former employees of his Senate office
			 in Bilbrey v. Tyler and related proceedings.
		2.Senator Bayh's
			 former director of constituent services, Karen Railing, is authorized to submit
			 a declaration in this case.
		
